

115 HR 3090 IH: No Free Rides Act
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3090IN THE HOUSE OF REPRESENTATIVESJune 28, 2017Mr. McHenry (for himself and Mr. Arrington) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to prevent individuals receiving work authorizations under certain deferred action programs from being eligible for the earned income tax credit. 
1.Short titleThis Act may be cited as the No Free Rides Act.  2.Individuals receiving work authorizations under certain deferred action programs not eligible for earned income tax credit (a)In generalSection 32(m) of the Internal Revenue Code of 1986 is amended— 
(1)by striking (other than a social security number and inserting  other than— 
(1)a social security number, and (2)by striking Social Security Act). and inserting  
Social Security Act, and (2)a social security number issued pursuant to a work authorization obtained under any program not specifically established by law which provides aliens with deferred action from removal.. 
(b)Effective dateThe amendments made by this section shall apply to any return of tax, and any amendment or supplement to any return of tax, which is filed after the date of the enactment of this Act. 